PER CURIAM.
Joseph A. Watson appeals an order denying his motion for reconsideration of a paternity judgment that was based in part on the results of an human leukocyte antigen blood test. In his motion, Watson seeks to reopen the case below 20 months after entry of the final judgment of paternity and to redetermine paternity based upon DNA testing. Because a paternity order is res judica-ta on the issue of paternity, and relitigation of paternity issues is unauthorized absent a cognizable motion for relief from judgment under Rule 1.540, Florida Rules of Civil Procedure, we affirm. See e.g., Department of Revenue o/b/o Freckleton v. Goulbourne, 648 So.2d 856 (Fla. 4th DCA 1995); see also Department of Revenue, o/b/o Betrand v. Saunders, 659 So.2d 1285 (Fla. 4th DCA 1995). Our affirmance is without prejudice to appellant seeking visitation rights with the child in an appropriate proceeding.
AFFIRMED.
MINER, WOLF and VAN NORTWICK, JJ., concur.